CLARK, Circuit Judge
(dissenting).
I agree with the persuasive dissent of Judge Maris, concurred in by Judge Biggs, Trenton Beverage Co. v. Berkshire, 3 Cir., 151 F.2d 227, 229-232, that what is here termed “a starkly literal reading” of the statutory language is the natural and reasonable one indicated by both the words used and the underlying legislative policy. It would seem not strange that Congress should wish liquor permits issued only to those who observed the law; and the Emergency Price Control Act is now law. Further, it is law too vitally important to the national welfare to be excepted from such a reasonable requirement or left so that its violation must be held a matter of no concern by the Alcohol Tax Unit in issuing basic permits to wholesalers and importers. The suggestion that Congress could easily have found more specific language to show its intent to include this later enacted statute within its scheme of liquor control seems to me unpersuasive. For what language better adapted to do that very thing (short of a separate listing of a good share of the United States Code) can be thought of than compliance “with all other Federal laws relating to distilled spirits, wine, and malt beverages”? And Congress did make a natural addition to this phrase, which points directly to its intent to make the statute generally inclusive, viz. the words “including taxes with respect thereto.” It could hardly be expected then to have added: “and also laws against inflation of prices when later enacted.”
As to the “summary procedure” of the Price Control Act, Judge Maris well points out that a remedy directed towards one problem and administered under conditions pertinent to that problem does not preclude a different remedy, differently administered and for different ends. The procedure with which we are dealing here is certainly not oversummary. The violation occurred in November, 1943; and the final administrative order, after various rehearings and appeals, was not entered until March 29, 1945, and has now been suspended, pursuant to its terms, by this petition for review. If there be criticism of the procedure under the other Act, I fail to see its pertinency to the interpretation of this quite different statute.